Citation Nr: 1414117	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  08-24 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for a left knee disability claimed as secondary to service-connected right knee disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) 


REPRESENTATION

Appellant represented by:	Susan W. Saidel, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to July 1970.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's service-connection claims 
for PTSD and for a left knee disability.  The Veteran disagreed with the RO's determinations, and perfected an appeal as to both issues.

The Board remanded the claim in May 2012 and April 2013 to afford the Veteran Board hearings.  The Veteran was afforded a hearing in September 2012 but it was unable to be transcribed.  The Veteran was afforded another hearing before the undersigned Veterans Law Judge (VLJ) in September 2013.  A copy of the transcript from this hearing is of record. 

In addition to PTSD, the Veteran has been diagnosed with other psychiatric disabilities including depression.  The Board has accordingly recharacterized the issues on appeal to comport with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the RO since the Veteran is represented by a private attorney.  VA will notify the appellant if further action is required.


REMAND

The Veteran was involved in a motorcycle accident in service resulting in right femur and right patella fractures.  He is in receipt of service connection for right knee disability.  The Veteran requests secondary service connection for a left knee disability.  He claims that having to favor his service-connected right knee and place more bodyweight on his left knee caused the left knee disability.  The Board notes the Veteran worked as a painter for years following discharge from service.

A VA physician, K.B. M.D., provided a letter dated in August 2011, and Dr. A.N. provided a letter dated in December 2012, opining that the Veteran's left knee disability was caused by the Veteran's service-connected right knee disabilities.  However, an adequate rationale was not provided. 

The Veteran submitted a statement from Dr. A.N. which opined the Veteran's left knee disability was caused by his right knee disability.  As support for the opinion, he cited to a VA operation report citing a lengthy delay in achieving an allograft for the right knee and that "his left knee symptoms progressed over that time, while we were waiting for the extensor mechanism allograft."  However, the Board notes that the Veteran was noted to have severe osteoarthritis in the left knee in 2006, before the right knee replacement was being contemplated in 2009.  Thus, Dr. A.N.'s opinion is not supported by an adequate rationale.  

For the reasons set forth above, the Board finds that a new VA opinion concerning the left knee disability should be obtained. 

Additionally, it does not appear that the operative reports from the February 2011 left knee replacement surgery and the September 2011 right knee replacement surgery are of record.  Such reports should be obtained on remand and placed in the claims file or electronic paperless claims file. 

Turning to the Veteran's claim for service connection for PTSD, the Board notes that several of the Veteran's claimed stressors could not be verified or are not capable of verification.  However, his motorcycle accident in service has been reported as a stressor, and such accident is verified by the record.  Additionally, the claim for service connection for a psychiatric disorder other than PTSD has not been addressed by the RO.  Accordingly, remand for an examination is warranted.
 

The Board notes the Veteran's attorney has now claimed the Veteran's psychiatric disability is secondary to his service connected right knee disability.  There does 
not appear to be any medical support for that assertion currently of record.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a).  Appropriate notice pursuant to the Veterans Claims Assistance Act (VCAA) should be provided to advise the Veteran to submit evidence to support this secondary theory of entitlement,

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter advising him of the information and evidence necessary to substantiate a claim for service connection for a psychiatric disorder as secondary to his right knee disability. 

2.  Obtain the February 2011 and the September 2011 VA operative reports from the Veteran's left and right knee arthroplasty surgeries from the San Diego VA Healthcare System.  In addition, obtain all relevant treatment records dating since November 2011 from the San Diego VA Healthcare system and the Veteran's local VA medical facility following his move to Delaware in May 2012. 

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA PTSD examination to determine whether the Veteran suffers from PTSD or other acquired psychiatric disorder that is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for all psychiatric disorders found and respond to the following:

a.  Does the Veteran suffer from PTSD as a result of his verified stressor of being involved in a motorcycle accident in service?  Please explain why or why not. 

b.  For any psychiatric disorder other than PTSD that is found, is it at least as likely as not that the Veteran's diagnosed disorder arose in service or is otherwise related to service?  Please explain why or why not.

4.  After the above records development has been completed to the extent possible, send the Veteran's claims file to a VA orthopedic surgeon to obtain an opinion concerning the relationship between the Veteran's left knee disability and his service connected right knee disability.  If an examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file the orthopedic surgeon should respond to the following:

a.  Is it at least as likely as not that the Veteran's left knee disability was caused by his service-connected right knee disabilities, to include any gait disturbance.  Please explain why or why not. 

b.  If not caused by the service-connected right knee disability, is it at least as likely as not that the Veteran's left knee disability is permanently worsened beyond natural progression (versus temporary exacerbation of symptoms) by his service-connected right knee disability, to include a gait disturbance?  If the examiner finds that the Veteran's left knee disability was permanently worsened beyond normal progression by his service-connected right knee disability, the examiner should attempt to quantify the level of permanent worsening attributable to the service connected right knee disability.  

c.  In explaining the reasoning for the opinions, the examiner should address the Veteran's post service occupation as a painter and should comment on the opinions by the VA physician in August 2011 and Dr. Newman in December 2012 stating the Veteran's right knee disability caused the left knee disability.  

5.  After undertaking any additional development deemed necessary, the RO should readjudicate the claims on appeal, to include consideration of service connection for a psychiatric disorder other than PTSD.  If the claim remains denied, the RO should furnish to the Veteran and his attorney an SSOC and afford them the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

